Citation Nr: 1001361	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 until February 
1977.  He also had subsequent service in the United States 
Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
that, in pertinent part, denied the above claim.

In August 2007, the Veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

This matter was previously before the Board in May 2009, at 
which time it was remanded for additional development.  It is 
now returned to the Board.


FINDING OF FACT

The evidence of record does not show that the Veteran's 
current psychiatric disorder is related to his period of 
active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a psychiatric disorder have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial 
to the claimant unless VA shows that the error did not affect 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA 
bore the burden of proving that such an error did not cause 
harm.  Id.

 However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, 
the Supreme Court suggested that determinations concerning 
prejudicial error and harmless error should be made on a 
case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board 
must consider, on a case-by-case basis, whether any potential 
VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2003 that fully addressed 
all of the notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
letter informed him that his service connection claim must be 
supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or 
aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
Social Security Administration records.  The Veteran has 
submitted statements and was provided an opportunity to set 
forth his contentions during a RO formal hearing.  In 
addition, he was afforded VA medical examinations, most 
recently in July 2009, which provided specific medical 
opinions pertinent to the issue on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
That an injury or event occurred in service alone is not 
enough.  There must be chronic disability resulting from that 
injury or event.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Merits of the Claim
 
The Veteran asserts that he has a current psychiatric 
disorder that was initially manifested during his period of 
active service.  During his August 2007 RO hearing, he 
indicated that shortly before being released from active 
duty, he began experiencing symptoms associated with 
depression for which he sought treatment.

The Veteran's service treatment records include one November 
11, 1976, report by the Veteran of an inability to 
concentrate on his driving.  He described feeling "down" 
for a while, but looking forward to his release from service.  
The examiner found him to be quite well-adjusted, but a 
little depressed, though not suicidal.  The examiner 
concluded that he should undertake a non-driving job.  His 
separation examination, provided November 1, 1976, a little 
over a week prior to the previously discussed complaint, 
found him to be psychiatrically normal.

Subsequent to his discharge from service, the Veteran's 
reserve service examinations, including in November 1980, 
September 1984, October 1988, October 1992 and September 
1997, all found that clinical psychiatric evaluation was 
normal with no personality deviation noted.  In the 
associated Reports of Medical History, the Veteran denied 
depression and excessive worry, as well as loss of memory or 
amnesia and nervous trouble of any sort. 

The Veteran's VA medical records indicate some findings of a 
psychiatric disorder.  However, an August 2003 VA outpatient 
treatment record noted a negative mood/depression screen.  A 
February 2006 VA Social Security Administration Disability 
Determination Service Standard Summary List of All Problems 
did not include a report of any psychiatric disorders.  The 
VA Summary did include a report of alcoholism screening in 
February 2004.  A November 13, 2006 VA problems list, 
however, noted depression dated from May 2006.  

A VA mental disorders examination report, dated in December 
2003, shows that the Veteran reported a history of a referral 
to a psychiatrist during service for treatment of his 
reported depression, but did not receive any ongoing 
treatment.  He further claimed that he began abusing drugs 
and alcohol and experienced disciplinary actions as a result 
of not receiving treatment.  A history of substance abuse had 
been noted, but the examiner indicated that the Veteran's 
current level of functioning was attributed to his clinical 
diagnosis and not to his substance use.  The diagnosis was 
recurrent, moderate, major depressive disorder and 
generalized anxiety disorder.

A VA examination was provided to the Veteran in July 2009 and 
included a review of the Veteran's claims file, including the 
newly submitted service treatment records not of record at 
the time of his prior VA examination.  The Veteran reported 
being depressed in service, as well as drug and alcohol use, 
but further reported that he did not receive help with his 
alcohol and drugs.  He further asserted that he had reported 
to his doctor that he felt suicidal and like he would hurt 
someone, and that he had been depressed since that time.  The 
diagnosis was alcohol dependence and depressive disorder, not 
otherwise specified; and rule out induced mood disorder with 
depressive features, chronic.

The examiner clarified that alcohol-induced mood disorder 
with depressive features was included as a rule-out due to 
the possibility that the Veteran's depressive symptoms were 
secondary to his substance abuse.  The examiner opined that 
he could not resolve the question of whether the Veteran's 
mental disorder was caused by or a result of an in-service 
illness without resorting to speculation.  The examiner also 
clarified that diagnosis, medical opinion, and rationale were 
based on Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV) guidelines, the Veteran's claims file 
and the current examination.  The examiner reported that the 
etiology of the Veteran's depressive symptoms could not be 
determined definitively; it was not clear and could not be 
determined whether the depressive symptoms were originally 
caused by a substance abuse disorder or vice-versa.

The Veteran has contended that he has had depression since 
service.  As indicated in his August 2007 RO hearing 
testimony, he did not receive treatment for his claimed 
depression for years following his discharge from service.  

The only evidence of chronic depression, or any other 
psychiatric disorder, claimed since his service is the 
Veteran's own relatively recent statements.  In evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility, and therefore 
the probative value, of proffered evidence in the context of 
the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997). 

The evidence of record does not support a finding of 
chronicity.  The November 11, 1976, service treatment record 
indicates that the Veteran reported feeling "down" and that 
examiner found the Veteran to be well-adjusted, but a little 
depressed.  However, the November 1976 separation 
examination, provided less than two weeks prior to that 
report, found the Veteran have a clinically normal 
psychiatric evaluation.  Additionally, the Veteran's 
subsequent reserve examinations all indicated that he had a 
clinically normal psychiatric evaluation in the two decades 
following his discharge.  The Veteran similarly denied 
depression and excessive worry, as well as loss of memory or 
amnesia and nervous trouble of any sort, in his reserve 
Reports of Medical History, most recently in September 1997.

The record is thus silent for decades following the Veteran's 
discharge from service as to any for any complaints of, or 
treatment for, a psychiatric disorder.  Indeed, the record 
during those decades indicates that the Veteran was found to 
have had a clinically normal psychiatric evaluation, and that 
he, himself, denied any depression, excessive worry, and any 
other nervous trouble.  

The December 2003 VA examination, the first instance of a 
medical finding of a psychiatric disorder of record, reported 
that the Veteran had moderate, recurrent major depressive 
disorder and generalized anxiety disorder.  However, VA 
medical records were generally silent as to any complaints 
of, or treatment for, any psychiatric disorders for years.  A 
November 13, 2006, VA problems list did not note the Veteran 
to have been treated for depression until May 2006, over two 
decades following his discharge from service.  The record 
thus does not support the Veteran's assertion that he has had 
continual depression or any other psychiatric disorder since 
his service.

The Board finds that the service treatment records and the 
post-service medical treatment records carry far more weight 
of credibility and probative value that the recent lay 
statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  Such records are more 
reliable, in the Board's view, than the unsupported 
assertions of events now decades past, made in connection 
with his claim for monetary benefits from the government.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a Veteran's testimony simply because the 
Veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  

Furthermore, no medical opinions are of record finding that 
the Veteran's psychiatric disorder is related to his service.  
The December 2003 VA examination did not include a medical 
opinion as to the etiology of the psychiatric disorders.  
Additionally, although the July 2009 VA examiner attempted to 
provide an opinion as to whether the Veteran developed a 
psychiatric disorder due to service, he found that he could 
not provide such an opinion without resorting to speculation.  
The July 2009 VA examiner reported that the etiology of the 
Veteran's depressive symptoms could not be determined 
definitively.  The award of benefits may not be predicated on 
a resort to speculation or remote possibility. 38 C.F.R. § 
3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(a letter from a physician indicating that Veteran's death 
"may or may not" have been averted if medical personnel could 
have effectively intubated the Veteran held to be 
speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the Veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative). The Board does not 
find this statement to be supportive of his claim.  

The only medical evidence provided as to the Veteran's claim 
that he has a psychiatric due to service is his belief that 
it developed in service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, there is no competent medical 
opinion providing a positive nexus between service and the 
current disability.  While the Board is sympathetic to the 
Veteran's claim, and he is certainly competent to describe 
that which he experienced in service, any contentions by the 
Veteran that he has a current psychiatric disorder that is 
related to service are outweighed by the competent medical 
evidence of record as set forth above.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim 
for service connection for a psychiatric disorder is denied. 


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


